979 A.2d 1292 (2009)
200 N.J. 275
In The Matter of Pieter J. DeJONG, an Attorney at Law.
D-148 September Term 2008
Supreme Court of New Jersey.
September 30, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-100, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that PIETER J. DeJONG of LONG VALLEY, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since March 10, 2009, be disbarred for violating RPC 1.15(a) (knowing misappropriation of escrow funds), RPC 1.15(d) (recordkeeping violations), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(c) (conduct involving fraud, dishonesty, deceit, or misrepresentation), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And PIETER J. DeJONG having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that PIETER J. DeJONG be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that PIETER J. DeJONG be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.